                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

DANIEL BARTHOLOMEW CLARK,                       )
                                                )
                      Plaintiff,                )
                                                )
v.                                              )
                                                ) CIVIL ACTION NO. 19-00140-JB-N
ALABAMA DEPARTMENT OF CORRECTIONS,              )
                                                )
                      Defendant.                )

                                             ORDER

       After due and proper consideration of all portions of this file deemed relevant to the issue

raised, and there having been no objections filed, the Report and Recommendation of the

Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as the opinion of this court.

It is ORDERED that the unsigned Complaint is stricken pursuant to Rule 11, and the action is

DISMISSED without prejudice for that reason and for Plaintiff’s failure to prosecute and to obey

the Court's order.

       DONE and ORDERED this 10th day of October, 2019.


                                             /s/ JEFFREY U. BEAVERSTOCK
                                             UNITED STATES DISTRICT JUDGE
